This suit arises out of a condemnation action brought in the United States Distinct Court for the District of New Jersey by the United States to acquire property formerly owned by plaintiffs. Plaintiffs allege that at the time the condemnation action was filed defendant deposited $11,900 into the registry of the court; that on February 13, 1970 plaintiffs received a check for $11,400, being notified that $500 was withheld pending resolution of certain water rights; that on October 20, 1971 they signed a stipulation of compensation in the amount of $19,500; and that on January 11,1972 plaintiffs’ attorneys received $8,100. Plaintiffs accuse defendant of conversion and demand interest on $500 from February 13, 1970 and on $7,600 from October 20,1971 both to January 11,1972. Plaintiffs also allege a taking without just compensation due to devaluation of the dollar and demand $694.10 as additional compensation. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, without oral argument, the court concludes that plaintiffs are not entitled to recover on their alleged claims on the grounds that the question of interest is barred by the doctrine of res judicata (Commissioner v. Sunnen, 333 U.S. 591, 597 (1948) and Carney v. United States, ante at 160, 462 F. 2d 1142) and that the devaluation of the dollar is not a taking of private property within the meaning of the Fifth Amendment (Legal Tender Cases, 79 U.S. (12 Wall.) 457, 551-52 (1870)). On October 27, 1972, by order, the court granted defendant’s motion and dismissed the petition.